Case: 20-40506        Document: 00515863952         Page: 1     Date Filed: 05/17/2021




                 United States Court of Appeals
                      for the Fifth Circuit                           United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 17, 2021
                                    No. 20-40506
                                  Summary Calendar                      Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                         versus

   Larry Young, Jr.,

                                                            Defendant—Appellant.


                     Appeal from the United States District Court
                          for the Eastern District of Texas
                               USDC No. 1:19-CR-94-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
             Larry Young, Jr., appeals his conviction, following a jury trial, under
   18 U.S.C. § 922(g)(1) for being a felon in possession of a firearm. Young
   contends that the evidence was insufficient to support his conviction. We
   affirm.


             *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40506      Document: 00515863952           Page: 2     Date Filed: 05/17/2021




                                     No. 20-40506


          Specifically, Young argues that the evidence was insufficient to
   support his conviction for constructive possession of the firearm, where he
   did not own the home, other individuals were present in the house, and the
   firearm was not in plain view. Because Young did not challenge sufficiency
   of evidence at the close of trial, our review is for plain error. United States v.
   Suarez, 879 F.3d 626, 630 (5th Cir. 2018). However, even under the ordinary
   “beyond a reasonable doubt” standard, see United States v. Terrell, 700 F.3d
   755, 760 (5th Cir. 2012), the evidence was sufficient.
          The element of possession can be satisfied by proof of actual or
   constructive possession. United States v. Meza, 701 F.3d 411, 419-22 (5th Cir.
   2012). Officers found the firearm in a bedroom with Young’s expired
   driver’s license, jail identification card, and a prescription bottle bearing
   Young’s name. On the wall of that bedroom, someone posted an obituary for
   Young’s father.     Inside a backpack in the same room, officers found
   ammunition for an AK-47, and a cellphone. A forensic review of the phone
   revealed text messages and photographs supporting a link between Young,
   the phone, and the firearm. Prior to the search, officers had conducted
   surveillance for several months and established Young’s presence at the
   house at various times of day. A confidential informant purchased drugs
   from Young at that location on two occasions and Young admitted to caring
   for his children at the home. Although Young contends that the weapon was
   not in plain view, a point the Government disputes, that fact alone is not
   dispositive given the other evidence. See United States v. Huntsberry, 956
   F.3d 270, 280 (5th Cir. 2020) (citing cases). The evidence supports a finding
   by a rational jury that Young constructively possessed the firearm and was
   not insufficient, plainly or otherwise. See United States v. Delgado, 672 F.3d
   320, 331 (5th Cir. 2012) (en banc).
          AFFIRMED.




                                           2